


Exhibit 10.6

 

MOELIS & COMPANY

2014 OMNIBUS INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

You have been granted the following restricted stock units in accordance with
the terms of the Moelis & Company 2014 Omnibus Incentive Plan (the “Plan”) and
the Statement of Terms and Conditions of the 2015 Restricted Stock Unit Award
for Non-Employee Directors (the “Statement of Terms”).  Each restricted stock
unit represents the right to receive, subject to certain conditions, a share of
Moelis & Company common stock.  This Notice of Restricted Stock Unit Grant
(“Grant Notice”), together with the Statement of Terms, constitute an Award
Agreement for purposes of the Plan.

 

Grantee:          

 

Type of Grant:  2015 Restricted Stock Unit Award for Non-Employee Directors

 

Total Number of restricted stock units:               

 

Grant Date:

 

You and Moelis & Company (the “Company”) agree that this grant is issued under
and governed by the terms and conditions of the Plan and the Statement of Terms,
both of which are made a part of this Grant Notice.  Please review the Plan and
Statement of Terms carefully, as they explain the terms and conditions of this
grant.  You agree that the Company may deliver electronically all documents
related to the Plan or this grant and all documents that the Company is required
to deliver to its shareholders.  By executing this Grant Notice, you accept this
grant, you agree to all the terms and conditions described above, in the
Statement of Terms and in the Plan, and you agree that you have no right
whatsoever to change or negotiate such terms and conditions.

 

The Statement of Terms and Plan accompany this Notice.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

MOELIS & COMPANY

 

 

 

 

 

By

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature

 

 

 

 

 

 

Print Name:

 

 

 

 

 

 

Address:

 

 

 

 

2

--------------------------------------------------------------------------------


 

MOELIS & COMPANY

2014 OMNIBUS INCENTIVE PLAN

 

STATEMENT OF TERMS AND CONDITIONS OF THE
2015 RESTRICTED STOCK UNIT AWARD FOR NON-EMPLOYEE DIRECTORS

 

This Statement of Terms and Conditions (this “Statement of Terms”), sets forth
the terms and conditions of the Company grant of restricted stock units to the
Grantee set forth in the Notice of Restricted Stock Unit Grant (the “Grant
Notice”).  The Grant Notice, together with this Statement of Terms, constitute
an Award Agreement under the Moelis & Company 2014 Omnibus Incentive Plan (the
“Plan”).  References herein to this Statement of Terms shall include the Grant
Notice.  Capitalized terms not defined herein (including Section 23) shall have
the meanings ascribed to them in the Plan.  Where the context permits,
references to “the Company” shall include the Company and any successor to the
Company.

 

1.                                      Grant of Restricted Stock Units.  The
Company grants to the Grantee the number of restricted stock units set forth in
the Grant Notice (the “RSUs”), subject to all of the terms and conditions of
this Statement of Terms and the Plan.

 

2.                                      Vesting.  The RSUs shall become
immediately vested upon the Grant Date .

 

3.                                      Settlement.  Subject to Section 5(a) of
the Plan, each RSU granted hereunder shall represent the right to receive one
(1) share (a “Share”) of Common Stock (the “Settlement”).  Except as provided
hereinafter, the Settlement shall occur not later than the sixtieth (60th) day
following the second anniversary of the Grant Date.  If the Grantee dies before
the second anniversary of the Grant Date, Settlement shall occur as soon as
practicable after the date of death and after such documentation as maybe
requested by the Committee is provided to the Committee.  If the Grantee is
subject to U.S. taxes, Settlement after the Grantee’s death is expected to be
made by the end of the calendar year in which death occurs (or on such later
date as maybe permitted by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  If a Change in Control occurs and the Grantee is removed
as a Director without cause on or within twelve (12) months after the effective
date of the Change in Control, then the Settlement of the RSUs shall occur no
later than the sixtieth (60th) day following the effective date of the removal
of the Grantee.  Only the Committee shall have the right to determine the timing
of the Settlement within the sixty (60) day period referred to in this
Section 3.  .

 

4.                                      Voting and Other Rights; Dividend
Equivalents.

 

(a)                                 The Grantee shall have no rights of a
stockholder with respect to the RSUs (including the right to vote and the right
to receive distributions or dividends) unless and until Shares are issued in
respect thereof following the Settlement.

 

(b)                                 Unless the Committee determines otherwise,
in the event that a dividend is paid on Common Stock, the Company shall grant
the Grantee additional RSUs equal to (i) the product of the number of RSUs for
which there has not been a Settlement as of the dividend record date multiplied
by the dividend amount per share, divided by (ii) the Fair Market

 

3

--------------------------------------------------------------------------------


 

Value of a Share on the dividend payment date.  The additional RSUs granted
shall be subject to the same restrictions and conditions as the RSUs in respect
of which the dividend equivalent payment relates, including, without limitation,
the provisions governing time and form of Settlement or payment applicable to
the associated RSUs.

 

5.                                      Statement of Terms Subject to Plan. 
This Statement of Terms is made pursuant to all of the provisions of the Plan,
which is incorporated herein by this reference, and is intended, and shall be
interpreted in a manner, to comply therewith.  In the event of any conflict
between the provisions of this Statement of Terms and the provisions of the
Plan, the provisions of the Plan shall govern.

 

6.                                      No Rights to Continuation of Employment
or Service.  Nothing in the Plan or this Statement of Terms shall confer upon
the Grantee any right to continue in the employ or service of the Company or any
Affiliate thereof or shall interfere with or restrict the right of the Company
or its Affiliates to terminate the Grantee’s employment or service at any time
for any reason whatsoever, with or without cause.

 

7.                                      Tax Withholding.  The Company shall be
entitled to require a cash payment by or on behalf of the Grantee and/or to
deduct from the Shares otherwise issuable hereunder or other amounts payable to
the Grantee the minimum amount of any sums required by federal, state or local
tax law to be withheld or to satisfy any applicable payroll deductions with
respect to the Settlement of any RSU.

 

8.                                      Section 409A Compliance/Taxes
Generally.  The intent of the parties is that payments and benefits under this
Statement of Terms comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Statement of
Terms shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, the Grantee shall not
be considered to have terminated employment or service with the Company for
purposes of any payments under this Statement of Terms which are subject to
Section 409A of the Code until the Grantee would be considered to have incurred
a “separation from service” from the Company within the meaning of Section 409A
of the Code.  Each amount to be paid or benefit to be provided under this
Statement of Terms shall be construed as a separate identified payment for
purposes of Section 409A of the Code. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Statement of Terms or any
other arrangement between the Grantee and the Company during the six-month
period immediately following the Grantee’s separation from service shall instead
be paid on the first business day after the date that is six months following
the Grantee’s separation from service (or, if earlier, the Grantee’s date of
death). The Company makes no representation that any or all of the payments
described in this Statement of Terms will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.  The Grantee shall be solely
responsible for the payment of any taxes and penalties incurred under 409A or
any other provision of the Code.  Without limiting the foregoing, the Company
makes no representation as to the tax treatment of the Grantee with respect to
the grant, vesting, or Settlement of the RSUs.

 

4

--------------------------------------------------------------------------------


 

9.                                      Governing Law.  This Statement of Terms
shall be governed by, interpreted under, and construed and enforced in
accordance with the internal laws, and not the laws pertaining to conflicts or
choices of laws, of the State of Delaware applicable to agreements made and to
be performed wholly within the State of Delaware.

 

10.                               Statement of Terms Binding on Successors.  The
terms of this Statement of Terms shall be binding upon the Grantee and upon the
Grantee’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest, and upon the Company and its
successors and assignees, subject to the terms of the Plan.

 

11.                               No Transferability.  Notwithstanding anything
to the contrary in this Statement of Terms, neither this Statement of Terms nor
any rights granted herein shall be sold, pledged, hypothecated, assigned or
otherwise transferred other than by will or the laws of descent and distribution
or as otherwise provided for by the Committee.

 

12.                               Necessary Acts.  The Grantee hereby agrees to
perform all acts, and to execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Statement of Terms,
including but not limited to all acts and documents related to compliance with
federal and/or state securities and/or tax laws.

 

13.                               Severability.  Should any provision of this
Statement of Terms be held by a court of competent jurisdiction to be
unenforceable, or enforceable only if modified, such holding shall not affect
the validity of the remainder of this Statement of Terms, the balance of which
shall continue to be binding upon the parties hereto with any such modification
(if any) to become a part hereof and treated as though contained in this
original Statement of Terms.  Moreover, if one or more of the provisions
contained in this Statement of Terms shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable, in lieu of severing such unenforceable provision, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear, and such determination by such
judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.

 

14.                               Entire Statement of Terms.  This Statement of
Terms and the Plan contain the entire agreement and understanding among the
parties as to the subject matter hereof, and supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof.

 

15.                               Headings.  Headings are used solely for the
convenience of the parties and shall not be deemed to be a limitation upon or
descriptive of the contents of any such Section.

 

16.                               Counterparts; Electronic Signature.  The Grant
Notice may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.  The Grantee’s electronic signature on the Grant Notice
shall have the same validity and effect as a signature affixed by the Grantee’s
hand.

 

5

--------------------------------------------------------------------------------


 

17.                               Amendment.  No amendment or modification
hereof shall be valid unless it shall be in writing and signed by all parties
hereto.

 

18.                               Set-Off.  The Grantee hereby acknowledges and
agrees, without limiting rights of the Company or any Affiliate thereof
otherwise available at law or in equity, that, to the extent permitted by law,
the number of Shares under this Statement of Terms may be reduced by, and
set-off against, any or all amounts or other consideration payable by the
Grantee to the Company or any of its Affiliates under any other agreement or
arrangement between the Grantee and the Company or any of its Affiliates;
provided that any such set-off does not result in a penalty under Section 409A
of the Code.

 

19.                               Clawback.  Notwithstanding any other
provisions in the Plan or this Statement of Terms, the compensation payable
under this Statement of Terms shall be subject to reduction and clawback to the
extent required pursuant to any law, government regulation or stock exchange
listing requirement (or any policy adopted by the Company pursuant to any such
law, government regulation or stock exchange listing requirement).

 

20.                               Effect on Other Benefits.  The compensation
payable under this Statement of Terms shall not be taken into account in
computing the amount of salary or compensation of the Grantee for purposes of
determining any pension, retirement, death, severance, other benefits under
(a) any pension, retirement, profit sharing, bonus, insurance, severance or
other employee benefit plan of the Company or any Affiliate thereof now or
hereafter in effect under which the availability or amount of benefits is
related to the level of compensation or (b) any agreement between the Company
(or any Affiliate thereof) and the Grantee, except as such plan or agreement
shall otherwise expressly provide.

 

21.                               Use of Personal Data.  By accepting the grant
pursuant to this Statement of Terms, the Grantee acknowledges that the Company
may use the Grantee’s personal data for purposes of (i) determining the
Grantee’s compensation, (ii) payroll activities, including but not limited to,
tax withholding and regulatory reporting, (iii) registration of Shares, and
(iv) other lawful purposes related to the Grantee’s employment and this
Statement of Terms, and the Company may provide such data to third party vendors
with whom it has contracted to provide such services.  The Grantee may terminate
this authorization at any time except with respect to tax and regulatory
reporting.  In such case, the grant under this Statement of Terms shall be
subject to cancellation.

 

22.                               Arbitration.

 

(a)                                 Except as expressly provided in clauses
(b) or (c) below, if any claim, controversy or dispute arises in connection with
the Plan or this Statement of Terms, the Company (or an Affiliate thereof) and
the Grantee agree to final and binding arbitration administered by JAMS or any
successor organization or body thereto pursuant to its Employment Arbitration
Rules & Procedures and subject to JAMS Policy on Employment Arbitration Minimum
Standards of Procedural Fairness, with the exception that the Grantee and the
Company (or the Affiliate) agree that no depositions will be taken, except if
ordered by the arbitrator due to extraordinary circumstances.  The arbitration
hearing will take place at the JAMS hearing site located nearest to the
Company’s (or the Affiliate’s) office at which the

 

6

--------------------------------------------------------------------------------


 

Grantee is providing services or was providing services as of the date his or
her employment or other relationship terminated.  Any such arbitration shall be
before one arbitrator, who shall be a former judge, selected in accordance with
the rules described above.

 

(b)                                 This agreement to arbitrate disputes
includes, but is not limited to, any claims of discrimination and/or harassment
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Americans with Disabilities Act of 1990, claims for
breach of contract or the implied covenant of good faith and fair dealing,
tortious conduct (whether intentional or negligent), including claims of
misappropriation, fraud, conversion, interference with economic advantage or
contract, breach of fiduciary duty, misrepresentation, or any other federal,
state or local law relating to discrimination in employment, any claims relating
to wage and hour claims and any other statutory or common law claims.  In the
course of any arbitration, the employee and the Company (or the Affiliate)
agree:  (1) to request that a written award be issued by the arbitrator(s);
(2) that each side is entitled to receive any and all relief they would be
entitled to receive in a court proceeding; and (3) that the Grantee will not be
required to pay any fees in the arbitration that are greater than the fees the
Grantee would be required to pay in a court proceeding.  Any arbitral award may
be entered as a judgment or order in any court of competent jurisdiction.

 

(c)                                  The Grantee and the Company (or an
Affiliate thereof) knowingly and voluntarily agree to waive any rights that
might otherwise exist to request a jury trial or other court proceeding, except
that the Grantee and the Company (or an Affiliate thereof) agree that each has
the right to seek injunctive or other equitable relief from a court with respect
to the enforcement of any obligations the Grantee may have regarding any notice
period the Company (or an Affiliate thereof) is entitled to, trade secrets,
confidential information, non-solicitation of employees, consultants or
independent contractors, non-solicitation of clients or customers,
non-competition, inventions, work product or other intellectual property and
non-disparagement (whether such obligations arise pursuant to the Plan, this
Statement of Terms, any employee handbook, any offer letter, any employment
agreement, any confidentiality and/or restrictive covenant agreement, the common
law or otherwise).

 

(d)                                 Any claims filed by the parties in
arbitration must be brought in the parties’ individual capacity and not as a
plaintiff or class member in any purported class, collective or representative
proceeding.  In the event that the preceding sentence is ruled to be
unenforceable, any such purported class, collective or representative proceeding
must be heard in court and not in arbitration.

 

(e)                                  Each provision of this arbitration
agreement is intended to be severable, and the invalidity or unenforceability of
any portion or provision of this agreement shall not affect the validity,
enforceability or legality of the remainder hereof.  In the event any provision
of this arbitration policy is determined by any court of competent jurisdiction
or arbitrator(s) to be illegal, invalid or unenforceable as written, such
provision shall be interpreted so as to be legal, valid and enforceable to the
fullest extent possible under applicable law.  In the event any provision of
this arbitration policy is determined by a court of competent jurisdiction or
arbitrator(s) to be void, the remaining provisions of this arbitration policy
shall nevertheless

 

7

--------------------------------------------------------------------------------


 

be binding upon the parties with the same effect as though the void provision
thereof had been severed and deleted.

 

23.                               Definitions.

 

a.                                      “Affiliate” shall have the meaning
ascribed to that term in Section 2(b) of the Plan.

 

b.                                      “Change in Control” shall have the
meaning ascribed to that term in Section 2(l) of the Plan.

 

c.                                       “Committee” shall have the meaning
ascribed to that term in Section 2(o) of the Plan.

 

d.                                      “Common Stock” shall have the meaning
ascribed to that term in Section 2(p) of the Plan.

 

e.                                       “Fair Market Value” shall have the
meaning ascribed to that term in Section 2(x) of the Plan.

 

8

--------------------------------------------------------------------------------
